Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claims 1-7, 9-13, 15-19, 21-23 are allowable.
Claims 8, 14 and 20 are canceled without prejudice.
Raleigh et al. (USPN 2019/0259097) discloses a network system for providing services to end-user devices.  The GGSN receives the Create PDP context request coming from the mobile and uses the Gy interface to communicate with the Service Controller requesting traffic quota.  The service controller sends back message to the GGSN allowing limited access (pair exists; “success case”) or reject message (par. 0208).  The success case allows the creation of the PDP context so that the Service Processor may communicate with the Service Controller to authenticate and check for newly available plans…The service controller updates the GGSN with additional rating groups and quotas to enable the subscribers to start using data (par. 0209).  GGSN determines which Gy interface should route the control traffic based on the prescribed setting in the subscriber profile (e.g., base rating group, charging characteristics (par. 0231).  An evolving component OCS policy is end-user notification to keep the end-user informed about the service plan and policy (e.g., usage threshold, service plan cap).  The network system detects notifications to the end-user device (par. 0297).  The new policy could be a complete change in rating groups or rule bases or could be a modification to the quota refresh limits (e.g., subscriber reaching a specific 
Islam et al. (USPN 2015/0059068) discloses a system and method for service locking in a cloud computing environment.  A service locking component provides locking of a cloud entity, such as a service’s configuration or usage of resources, including determining a requested configuration or usage by each of the services of resources, and if the requested configuration is not allowed, or the usage by a particular service reaches an allocation of resources for that service, instructing the system to lock the entity at its current configuration or usage resource. 
None of the prior arts of record disclose or suggest the combination of  obtaining an indication of a backup resource usage quota associated with a rating group of a user session for a user equipment configured to communicate via a mobile core network, wherein the rating group is subject to online charging and is one of a plurality of rating groups of the user session, and wherein the backup resource usage quota associated with the rating group is one of a plurality of backup resource usage quotas associated respectively with the plurality of rating groups; determining that a charging function entity configured to provide an indication of a primary resource usage quota associated with the rating group is unreachable; and in response to determining that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/THU HA T NGUYEN/Primary Examiner, Art Unit 2444